          Case 2:19-cv-00078-DBP Document 8 Filed 03/07/19 Page 1 of 2




Matthew B. Crane (UTB# 13909)
Ford & Crane PLLC
6605 S. Redwood Rd., Suite 101
Salt Lake City, Utah 84123
Telephone: (801) 331-8668
Email: matthew.crane@fordcranelaw.com
Attorney for Plaintiff



                      IN THE UNITED STATES DISTRICT COURT,
                    IN AND FOR THE CENTRAL DISTRICT OF UTAH

PAMELA WHITNEY,                                NOTICE OF VOLUNTARY DISMISSAL
                                                       WITH PREJUDICE
               Plaintiff,
vs.
                                                        Case No. 2:19-CV-78-DBP
PARK CENTRE I, LLC A Utah Limited
Liability Company, John Does I – X, XYZ                 Magistrate Dustin B. Pead
Corporations and/or Limited Liability
Companies I – X.

               Defendants.


       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Pamela

Whitney, by and through undersigned counsel, voluntarily dismisses this action as to all

Defendants, with prejudice. As of the date of this notice, no answer to the Complaint nor motion

for summary judgment has been filed.




                                                1
          Case 2:19-cv-00078-DBP Document 8 Filed 03/07/19 Page 2 of 2




       DATED this 7th day of March, 2019.

                                                     FORD & CRANE PLLC



                                                     /s/ Matthew B. Crane
                                                     Matthew B. Crane (UTB# 13909)
                                                     Attorney for Plaintiff



                                CERTIFICATE OF SERVICE

       I, the undersigned, certify that on the 7th day of March, 2019, I caused a true and correct

copy of the foregoing NOTICE OF VOLUNTARY DISMISSAL to be filed with the Court

electronically, which caused notice to be served upon all e-filing counsel of record via the

Court’s notice of electronic filing [NEF].


                                                     /s/ Matthew B. Crane




                                                 2
